886 F.2d 1310
AEROJET-GENERAL CORP., Plaintiff-Appellant,v.MACHINE TOOL WORKS, OERLIKON-BUEHRLE LTD., Defendant-Appellee.
No. 88-1351.
United States Court of Appeals,Federal Circuit.
Oct. 5, 1989.

Appealed from U.S. District Court for the Central District of California;  Irving Hill, Judge.
Robert A. Schroeder, Pretty, Schroeder, Brueggeman & Clark, Los Angeles, Cal., submitted, for plaintiff-appellant.  With him on the brief, was Edward G. Poplawski.
Jay R. Ziegler, Buchalter, Nemer, Fields & Younger, Los Angeles, Cal., submitted, for defendant-appellee.
Andrew P. Vance, Thomas D. Rosenwein, William T. Bullinger, J. Gary McDavid and George E. Hutchinson, The Federal Bar Ass'n, Washington, D.C., were on the brief, amicus curiae, for The Federal Circuit Bar Ass'n.
Joseph R. Re, Knobbe, Martens, Olson & Bear, of Newport Beach, California, was on the brief, amicus curiae, for American Intellectual Property Law Ass'n.
Charles A. Wendel, Lyon & Lyon, and Steven E. Lipman, Fish & Richardson, Washington, D.C., were on the brief, amicus curiae, for Patent, Trademark and Copyright Law Section, The District of Columbia Bar.
Joseph R. Magnone, Eric H. Weisblatt and Teresa Stanek Rea, Burns, Doane, Swecker & Mathis, Alexandria, Va., were on the brief, amicus curiae, for Bar Ass'n of the District of Columbia, Patent, Trademark & Copyright Section.
Before MARKEY, Chief Judge, FRIEDMAN, RICH, NIES, NEWMAN, BISSELL, ARCHER, MAYER and MICHEL, Circuit Judges, and SMITH, Senior Circuit Judge.
ORDER
MARKEY, Chief Judge.


1
Having considered in banc the jurisdictional question set forth in this court's Order of May 23, 1989, the court has determined that it does have subject matter jurisdiction and that an opinion explaining the basis for that determination will issue in due course.

Accordingly, it is ORDERED:

2
(1) In view of settlement negotiations the joint motion to stay a decision on the merits and other jurisdictional issues is granted.


3
(2) The parties will notify the Clerk of the status of settlement negotiations on 1 November 1989, 1 December 1989, and, if necessary, 1 January 1990.